Case: 15-15683    Date Filed: 12/15/2016   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                            No. 15-15683
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:15-cr-00020-CDL-MSH-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                    versus

STACIE E. LEIPOLD,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (December 15, 2016)

Before ROSENBAUM, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 15-15683    Date Filed: 12/15/2016   Page: 2 of 2


      Jonathan Dodson, appointed counsel for Stacie E. Leipold in this direct

criminal appeal, has filed a motion to withdraw from further representation of the

appellant and filed a brief prepared pursuant to Anders v. California, 386 U.S. 738

(1967).   Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Leipold’s conviction and sentence are

AFFIRMED.




                                        2